Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (8984896) in view of Prociw (9644844).
Regarding claim 1, Davenport discloses a tile (32c, fig 3a) for a combustor dome (28, fig 2) of a gas turbine engine (10, fig 1) comprising: a tile body defining an upstream surface (side against sealing rail 36) and an axially opposed downstream surface (side exposed to combustion chamber 21) with at least one injection orifice (38, fig 3a) defined through the tile body from the upstream surface to the downstream surface, wherein the tile body extends in a radial direction from a radially inner surface to a radially outer surface, wherein the radially inner and outer surfaces define circular arcs that are concentric with one another (the tiles form an annular chamber centered around the centerline of the 
Davenport does not disclose the feed arms wherein each of the feed arms include a plurality of nozzles.
 Prociw (‘844) teaches a plurality of combustor feed arms extending radially inward from a manifold (303, fig 5), wherein each of the feed arms include a plurality of nozzles (312, 314, 416, 318, 320, fig 5) each with their own injection orifice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection feed arms disclosed by Davenport by having a plurality of nozzles attached to each feed arm and replace the single injection orifice with multiple injection orifices, one for each nozzle, based on the teachings of Prociw (‘844). Doing so would maintain adequate temperature distribution and emissions levels at low power conditions (col 4, lines 25-30), as suggested by Prociw (‘844).

    PNG
    media_image1.png
    656
    560
    media_image1.png
    Greyscale




Regarding claim 5 and 12, Davenport discloses the claimed invention except wherein the at least one injection orifice includes six injection orifices, and wherein the first and second end faces are separated 

Regarding claim 6, Davenport discloses a combustor dome (28, fig 2) comprising: a plurality of tiles (32c, fig 3a) circumferentially linked to form a complete annular combustor dome wall (col 1, lines 24-35), wherein each of the tiles includes: a tile body defining an upstream surface (side against sealing rail 36) and an axially opposed downstream surface (side exposed to combustion chamber 21) with at least one injection orifice (38, fig 3a) defined through the tile body from the upstream surface to the downstream surface, wherein the tile body extends in a radial direction from a radially inner surface (annotated fig. 3a) to a radially outer surface (annotated fig. 3a), wherein the radially inner and outer surfaces define circular arcs that are concentric with one another (the tiles form an annular chamber centered around the centerline of the engine wherein the tile body extends circumferentially from a first end face to a second end face (faces are along lines 52, fig 3a), wherein the first end face follows a sigmoid profile (dotted line 52 follows a curved sigmoid profile that can define the edges of the heat shields), wherein the second end face follows a sigmoid profile configured to interlock with the sigmoid profile of the first end face of another identical tile body at a seam (line 52, fig 3a), and a plurality of feed arms (30, fig 2) extending inward (fig 2, nozzle feed arm extends inward) from a manifold (fuel nozzle 30 receives fuel from the tank, and thus needs a fuel manifold to deliver the fuel to the nozzles) circumferentially offset from the seam between tile bodies.

 Prociw (‘844) teaches a plurality of combustor feed arms extending radially inward from a manifold (303, fig 5), wherein each of the feed arms include a plurality of nozzles (312, 314, 416, 318, 320, fig 5) each with their own individual injection orifice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection feed arms disclosed by Davenport by having a plurality of nozzles attached to each feed arm and replace the single injection orifice with multiple injection orifices, one for each nozzle, based on the teachings of Prociw (‘844). Doing so would maintain adequate temperature distribution and emissions levels at low power conditions (col 4, lines 25-30), as suggested by Prociw (‘844).

Regarding claim 7, Davenport discloses wherein the plurality of tiles are sealed end to end with each other (col. 1, line 57- col 2, line 18, sealing rails are located at the edge of each panel and then are connected to each other to create seals between the two sides) against gas flow in an axial direction except through the injection orifices.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport as modified by Prociw (‘844) as applied to claims 1 and 6 above, and further in view of Prociw (US-Pub 2016/0377292).
Regarding claims 2 and 8, Davenport as modified by Prociw (‘844) discloses the invention of claims 1 and 6.
Davenport as modified by Prociw (‘844) does not disclose wherein the tile body includes a ceramic matrix composite (CMC) material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustor dome tile disclosed by Davenport as modified by Prociw (‘844) by having the tiles be constructed of CMC material based on the teachings of Prociw (‘292), due to their light weight and capacity to withstand very high temperatures without active cooling (par. 0039), as suggested by Prociw (‘292).

Claims 3, 4, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport as modified by Prociw (‘844) as applied to claims 1 and 6 above, and further in view of Hofmann (6832484).
Regarding claims 3, 4, 9, 10, and 11, Davenport as modified by Prociw (‘844) discloses the invention of claims 1 and 6.
Davenport as modified by Prociw (‘844) does not disclose wherein each of the first and second end faces of the tile body defines a pair of axially spaced apart channels, wherein each of the channels runs from the radially inner surface to the radially outer surface of the tile body, and wherein each channel of at least one of the pairs of axially spaced apart channels includes a feather seal element seated therein for creating a gas seal between the tile body an identical adjacent tile body, wherein the sigmoid profiles radially trap the feather seal elements between each circumferentially adjacent pair of the tile bodies.
 Hofmann teaches a combustor tile end sealing feature wherein each of the first and second end faces of the tile body (seals are shown on all sides, fig 3) defines a pair of axially spaced apart channels (13a and 13b, fig 9), wherein each of the channels runs from the radially inner surface to the radially outer surface of the tile body, and wherein each channel of at least one of the pairs of axially spaced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tile edge seals disclosed by Davenport as modified by Prociw (‘844) by having a plurality of radially spaced apart channels running from the radially inner to outer surface, with a feather seal trapped in each channel based on the teachings of Hofmann. Doing so would prevent hot gas overflow and absorb shock between tiles (col 10, lines 35-45), as suggested by Hofmann.

Claims 13- 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prociw (‘292) in view of Davenport and Prociw ('844).
Regarding claim 13, Prociw (‘844) discloses a multipoint injection system comprising: a manifold (303, fig 5) extending in a circumferential direction (218, fig 4, manifold extends from 303 into the circumferential tubes like fig 4, col 8, lines 25-35) defining a plurality of flow passages (fig 5, there are a plurality of flow passages extending through the manifold end) each having a main portion defined through the manifold in the circumferential direction (flow passages extend through the manifold which extends circumferentially, so they would have a main circumferential portion); a plurality of feed arms (301, fig 5) extending radially inward from the manifold, wherein feed arm portions of the flow passages extend through each of the feed arms (flow passages lead to nozzles extending from feed arms), a plurality of nozzles (312, 314, 416, 318, 320, fig 5); wherein each of the feed arm portions of the flow passages includes a respective outlet opening (fig 2, one nozzle per opening in the wall) with a 


    PNG
    media_image2.png
    902
    539
    media_image2.png
    Greyscale

Prociw (‘844) does not disclose wherein the combustor dome wall is constructed of a plurality of tiles circumferentially linked to form a complete annular combustor dome wall, wherein the tile body extends circumferentially from a first end face to a second end face, wherein the faces follow a sigmoid profile, interlocking at a seam between the tiles, wherein the feed arms are circumferentially offset from the seam between each of the plurality of tiles, and wherein outer combustor wall mounted to the 
Davenport teaches a plurality of combustor dome tiles circumferentially linked to form a complete annular combustor dome wall, extending circumferentially from a first end face (annotated fig. 3a) to a second end face (annotated fig. 3a) wherein the first end face (annotated figure 3a) follows a sigmoid profile (dotted line 52 follows a curved sigmoid profile that can define the edges of the heat shields), wherein the second end face (annotated figure 3a) follows a sigmoid profile interlocked with the sigmoid profile of the first end face of an adjacent tile body at a seam (52, fig 3a), wherein the feed arms are circumferentially offset from the seam (30, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tile end faces disclosed by Prociw (‘844) by having plurality of sigmoid edge profile tiles with the edges circumferentially offset from the feed arms based on the teachings of Davenport. Doing so would increase surface area to attach tile edges to each other (col 5, lines 20-35), as suggested by Davenport.
Prociw (‘292) teaches a fuel injection system wherein the outer combustor wall (178, fig 13) is mounted to the manifold (130, fig 4), and the inner combustor wall (180, fig 11) is mounted to an inner ring (132, fig 4) supported from the radially inward ends of the feed arms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold connections disclosed by Prociw (‘844) by having the outer combustor wall mounted to the manifold and the inner combustor wall mounted to an inner support ring based on the teachings of Prociw (‘292). Doing so would reduce the need for extensive engine reinforcements and thus reduce overall combustor dome weight (par. 0040), as suggested by Prociw (‘292).

Regarding claim 14, Prociw (‘844) does not disclose wherein the manifold and the inner ring each include bayonet flanges extending in an axial direction away from the first axial end of the manifold for interlocking the manifold with the combustor dome, the inner combustor wall, and the outer combustor wall.
Prociw (‘292) teaches wherein the manifold and the inner ring each include bayonet flanges (162, 164, fig 11) extending in an axial direction away from the first axial end of the manifold for interlocking the manifold with the combustor dome, the inner combustor wall, and the outer combustor wall (par. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold connections disclosed by Prociw (‘844) by having the inner and outer rings include bayonet flanges to attach to the walls based on the teachings of Prociw 

Regarding claim 15, Prociw (’844) discloses wherein the combustor dome (which would be formed of a plurality of tiles when combined with Davenport) is sealed end to end (col 5, lines 5-15, 85% of the air travels through injection orifices, and 15% flows through the inner and outer walls, meaning the dome is sealed as that is 100% of air) with each other against gas flow in an axial direction except through the injection orifices.

Regarding claim 16, Prociw (‘844) as modified by Davenport and Prociw (‘292) discloses the invention of claim 13.
Prociw (‘844) as modified by Davenport does not disclose wherein the tile body includes a ceramic matrix composite (CMC) material.
 Prociw (‘292) teaches a combustor dome tile wherein the tile body includes a ceramic matrix composite (CMC) material (par. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustor dome tile disclosed by Prociw (‘844) as modified by Davenport and Prociw (‘292) by having the tiles be constructed of CMC material based on the teachings of Prociw (‘292), due to their light weight and capacity to withstand very high temperatures without active cooling (par. 0039), as suggested by Prociw (‘292).


Regarding claim 20, Prociw (‘844) does not disclose wherein the at least one injection orifice includes six injection orifices wherein the first and second end faces are separated by an angular separation configured so that fifteen identical tile bodies can be circumferentially linked to form a complete annular combustor dome.  It would have been an obvious matter of design choice to modify the number of injection orifices per tile body, and change the number of tiles needed to form a complete annular combustor dome, since applicant has not disclosed that changing the number of tiles and injection orifices per tile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well as with the 10 injection orifices of Prociw (‘844).
	

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prociw (’844) as modified by Davenport and Prociw (’292) as applied to claim 13 above, and further in view of Hofmann.
Regarding 17, 18, and 19 Prociw (’844) as modified by Davenport and Prociw (’292) teaches the invention of claim 13.
Prociw (’844) as modified by Davenport and Prociw (’292) does not disclose wherein each of the first and second end faces of the tile body defines a pair of axially spaced apart channels, wherein each of the channels runs from the radially inner surface to the radially outer surface of the tile body, and wherein each channel of at least one of the pairs of axially spaced apart channels includes a feather seal element seated therein for creating a gas seal between the tile body an identical adjacent 
 Hofmann teaches a combustor tile end sealing feature wherein each of the first and second end faces of the tile body (seals are shown on all sides, fig 3) defines a pair of axially spaced apart channels (13a and 13b, fig 9), wherein each of the channels runs from the radially inner surface to the radially outer surface of the tile body, and wherein each channel of at least one of the pairs of axially spaced apart channels includes a feather seal element (11a and 11b, fig 3) seated therein for creating a gas seal between the tile body an identical adjacent tile body (col 10, lines 35-45), wherein the sigmoid profiles (once combined with davenport, the sealing elements would be on the outer edge of the tile body and thus they would be trapped by the sigmoid profile) radially trap the feather seal elements between each circumferentially adjacent pair of the tile bodies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tile edge seals disclosed by Prociw (’844) as modified by Davenport and Prociw (’292) by having a plurality of radially spaced apart channels running from the radially inner to outer surface, with a feather seal trapped in each channel based on the teachings of Hofmann. Doing so would prevent hot gas overflow and absorb shock between tiles (col 10, lines 35-45), as suggested by Hofmann.

Response to Arguments
Applicant’s arguments, see applicants arguments, filed 10/21/2020, with respect to the rejection(s) of claims 1 and 6 under 102 in view of Davenport, and claim 13 in view of Prociw (‘292) and Davenport 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davenport, Prociw (‘844), and Prociw (‘292).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
	/TODD E MANAHAN/               Supervisory Patent Examiner, Art Unit 3741